UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6564



PERRY L. CRAWFORD,

                                              Plaintiff - Appellant,

          versus


JAMES M. TURPIN; SUSAN MCNEELY; MARY STEINS,

                                           Defendants - Appellees,


          and


NORTH CAROLINA DEPARTMENT OF CORRECTIONS; THE
UTILIZATION REVIEW BOARD,

                                                           Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-40-1)


Submitted: May 13, 2004                         Decided:   May 20, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Perry L. Crawford, Appellant Pro Se. Dana Hefter Davis, Raleigh,
North Carolina; Roy Asberry Cooper III, Marry S. Mercer, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Perry L. Crawford appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Crawford v. Turpin, No. CA-01-40-1 (W.D.N.C. Mar. 26, 2004).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -